Citation Nr: 1819738	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a plot or interment allowance.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had service in the Army National Guard from May 1954 to September 1962 and from October 1975 to February 1989.  He passed away in August 2012.  The appellant is the Veteran's surviving spouse.

Although his service did not qualify him to be considered a "veteran" for VA purposes, the Board herein will, for purposes of clarity, refer to him as "the Veteran."  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Board remanded the issue on appeal to the RO for additional development.  The Board also denied entitlement to a burial allowance.  That issue is no longer before the Board.  


FINDINGS OF FACT

1.   Pursuant to his retirement from the National Guard, the Veteran was eligible for retired pay under 10 U.S.C. § 12731.  

2.  The Veteran passed away at a private residence in August 2012 due to glioblastoma multiform; he was cremated and interred at a private cemetery later that month.

3.  At the time of his death, the Veteran was not service connected for any disabilities, was not receiving VA compensation or pension benefits, and his death did not occur while he was admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

4.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty, and there is no indication that, at the time of discharge from active service, he had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.


CONCLUSION OF LAW

The criteria for entitlement to a plot or interment allowance are not met.  38 U.S.C.A. §§ 2302, 2303 (2002); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On her application for burial benefits, the appellant indicated that she was seeking an allowance for burial plot costs.  See VA Form 21-530, received in August 2012.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

The law regarding entitlement to plot or interment allowances has been amended since the appellant filed her claim in August 2012.  

The criteria in effect prior to July 2014 provided that a plot or interment allowable was payable if the following conditions were met:  (i) the deceased Veteran is eligible for burial in a national cemetery; (ii) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (iii) the applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(f).  

To qualify, the veteran must also be eligible for a burial allowance under 38 U.S.C. § 2302 (pertaining to veterans who at the time of death was in receipt of compensation or, but for the receipt of retirement pay would have been entitled to compensation, or were in receipt of pension), or under 38 38 U.S.C. § 2303(a) (pertaining to veterans who die in VA facilities), or was discharged from the active military, naval, or air service for a disability incurred or aggravated in line of duty.  38 U.S.C. § 2303(b)(2).  

Under the criteria in effect since July 2014, the plot or interment allowance is payable based on burial in other than a State veteran's cemetery and: 

(1) The veteran is eligible for a burial allowance under § 3.1705, Burial allowance based on non-service-connected death;

(2) The veteran is eligible for a burial allowance under § 3.1706, Burial allowance for a veteran who died while hospitalized by VA;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

38 C.F.R. § 3.1707.  

B.  Discussion
  
In this case, the criteria for award of the plot or interment allowance are not met.  

Regarding the criteria in effect prior to July 2014, the Veteran was eligible to be buried in a national cemetery.  His October 1997 retirement orders show that he was authorized retirement pay under 10 U.S.C. § 12731.  This qualifies him for burial in a national cemetery.  See 38 U.S.C. § 2402(a)(7); 38 C.F.R. § 38.620(g).  

Furthermore, according to documents submitted by the appellant, the Veteran's remains were interred at a private religious facility and not in a national cemetery.  The further provisions of §§ 3.1601 through 3.1610 are not applicable.  See 38 C.F.R. § 3.1600(f) (prior to July 2014).  

However, as previously adjudicated by the Board in its November 2015 decision, the Veteran was not, at the time of his death, service connected for any disabilities, not receiving VA compensation or pension benefits, and did not have a claim for VA compensation or pension benefits pending.  The Board also found that the Veteran's death did not occur while he was admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.  No new evidence had been presented on these findings since the Board's decision.  Thus, the Board's findings remain in effect.  See 38 C.F.R. § 20.1303; DiCarlo v. Nicholson, 20 Vet. App. 52, (2006); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Finally, the evidence shows that he was not discharged from the active military, naval, or air service for a disability incurred or aggravated in line of duty.  Rather, the Veteran's service records show that he submitted a request for discharge in January 1989 due to "job incompatibility."  The Veteran's request was immediately accepted.  His service treatment records (STRs) show that he had ongoing medical conditions, but neither his service personnel records (SPRs) or STRs provide any indication that he was discharged from service as a result of medical disabilities.  

Thus, the criteria in effect prior to July 2014 are not met.  See 38 C.F.R. § 3.1600(f). 

The criteria in effect since July 2014 are also not met.  

The Veteran is not eligible for a burial allowance under §3.1705, burial allowance based on non-service-connected death, or a burial allowance under §3.1706, pertaining to a burial allowance for a veteran who died while hospitalized by VA.  The Board previously denied eligibility for these benefits in its November 2015 decision.  

The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty.  There is also no indication that he had, at the time of his retirement, a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  As indicated, the Veteran's service records show that he submitted a request for discharge in January 1989 due to "job incompatibility."  The Veteran's request was immediately accepted.  There were no references to medical disabilities.  

Thus, the criteria in effect since July 2014 for the award of the plot or interment allowance are also not met.  

In light of the foregoing, the criteria for award of a plot or interment allowance are not met.  This appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  


ORDER

A plot or interment allowance is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


